 

GARE LIB NAGZRGFHM RecHIeRE® Filed 68/26/48 Page Zofé

5

2

 

 

 

RECE VEO
UNITED STATES DISTRIGH) COURSE PPP ICE

SOUTHERN DISTRICT OF MHEW NRK oy bi 6
oT? of

Glenn vJollwSow

 

 

 

I8_cv 62 56(RAD
Write the full name of each plaintiff. (Include case number if ore has been
assigned)
AMENDED
~against- COMPLAINT
' , 4 { r (Prisoner)
' ' ant Do you,want a jury trial?
Cc é E Yes CINo-

ofFiCeR TaHin bo E, of Ficer Jou Poe

 

Write the full name of each defendant. If you cannot fit the
names of ail of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

See Federal Rule of Civil Procedure, 5.2

 

   

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name ofa person known to be a minor; or a complete financial account

‘number. A filing may include only: the last four digits of a social security number; the|year of
an individual’s birth; a minor’s initials; and. the last four Aigits ofa financial account number.

 

 

 

 

 

USDC SDNY

JOC A TOAD
DOo mi PNY

 

BLECTRONICALLY FILED
DOC #

DATE | PIL ED: _CA¢-14 iz

 

 

 

 

 

Rev. 5/20/16

 

 

 
 

Pasecl il B.cv0S25GcROs Documents Filed-4ld26( 8: oPaanye of 42

 

1. IEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisonerg challenging the constitutionality of their conditions of confinement; those claims are
often brqught under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

wm Violation of my federal constitutional rights

C) Other:
I. PLAINTIFF INFORMATION

Each pratt must provide the following information. Attach additional pages if necessary.

GIeNN TJoHNSoN

First Name Middle initial Last Name

 

 

State any other names (or different forms of your name) you have ever used, including any name
you havejused in previously filing a lawsuit.

 

Prisoner [D # (if you have previously been in another agency's custody, please specify each agency
and the [D number (such as your DIN or NYSID) under which you were held)

Relepse> Home APbRESS
Current Place of Detention

880 |BoyNToNn Ave APT 176

Institutional Address

BRON New YoRK /o4'73
County, City , State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

 

C] Pretrial detainee
C) Civillly committed detainee

 

Cl Immigration detainee
v7 Convicted and sentenced prisoner

Othe : relessep ,

Page 2
 

Case LIS cy OSES RA Documenta, Filed.11u76/18 Page 9 of

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the c¢

RS

D

orrect

information is not provided, it could delay or prevent service of the complaint on the defendant.

Make sure that the defendants listed below are identical to those listed in the caption. At
additional pages as necessary.

Defendant 1:

Defendant 2:

Defendant 3:

Defendant 4:

tach

 

|
Jelani mylls #!/2293
First Name Last Name j Shield #
/ —_
. | y

 

Current Job Title (or other identifying information) ‘

NARCaTC BokouGH mAwHaT TAN MoRTH

 

Current Work Address

 

 

 

 

 

 

 

 

 

 

 

 

 

Jett YORK. 2 k
County, City State Zip Code
Jolt ScT Anis Pe@ wikocevic TAX No. 939/86
First Name Last Name Shield #
New yoRK CiTy Police DePARTmenT.
Current Job Title (or other identifying information)
NARcoTicS BoRovGH manHATTAW NoRTH
Current Work Address
New yoRK New YORK
County, City State Zip Code
! .
Dotd-beT. Kkevinpee-CIARK TAX No. 2400/
First Name Last Name Shield #
New yoRk CiTy folice bepaRTmenT
Current Job Title (or other identifying information)
32h PRECINCT.
Current Work Address
_New york , New yoRK
County, city state Zip Code
First Name Last Name Shield #
Current Job Title (or other identifying information)
Current Work Address
County, City State Zip Code

Page 3

 

 
 

mY

FASS 11B-cv.OR25E RA, SSE Reh esa Ete ER PAS LO Ob tg

V. STATEMENT OF CLAIM

Place(s) pf occurrence: O! ; Tht 2

Date(s) df occurrence: “Ju/y 93 3 20/16
FACTS: |

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

   

 

 

 

   

He. INWWOiZ Offi ceRs Tien Hf CUTS {iV} 4 ) V
1 PosSeS jon oF CONTRO! SuBTance jy THe SevenTH PeGkee TI waS
AkeesTap Aub Hell FoR Eive(S> mons Aub The. CASC WAS PISralssep iy (AT B-
! soy / / .

 
 
 
 

     

MANHATTAN CRim COUR ohce

Ast Twolr2 Jo} Ppoes peFenPAv],

 

t] J oof 4 ’

Police misconduct, {egal Search Awd GeizuRe

 

 

 

 

 

 

Page 4

 

 
CAP LABRNABEBA ROCMERS Fled BAGS Bage tp612

 

 

 

 

 

 

 

 

 

INJURIES:

(f you were injured as a result of these actions, describe your injuries and what medical t

if any, you required and received.

reatment,

ish

 

Emofiowal Pisteess, sekvere. AGHuiISH , menTal AGHt

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

6

V\ Keto LEAN jak

fA f Q
AVoKR AbAIN A PEPENPCA
‘ ! ; ‘ of
INQJIGNAIL PPIRESS QlALIG

/ aie
WD AE L HH DPEFEN Ak (4
STIORNCYS beES. Car

WuST Awd PROPER.

—_
‘Ss

Cone f30
20M | Avo OY

/
AUN

—! yf
—
)j af © Oo

‘ / /
fh O1ALLO

HAW 22 5990

10

eh SLT) of} ‘7
He 9TH ANP
000. 1oGEi Hek

0

AVOR AN]> PAMAGE

fife

 

 

 

  

 

 

 

Page 5 ©

 

 
 

Case.t'18,ev-0625&RA aPesument? skilled ty/36/18/.8 age, 42 ef 4%

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or|needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies|with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree ta provide the Clerk's Office with any changes to my address. I understand that my
failure tol keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

5[+9/17- Lihepn._ bhaesn.
Dated Plaintiff's Signture

Glenn “JoHNSON

First Name Middle Initial Last Name

O BoyNTon Ave ArT 175 CHome._spbress)
Prison Address
BRONX NeW YoRK /0493

County, City State Zip Code

 

Date on Which | am delivering this complaint to prison authorities for mailing: release>

Page 6
